Ill.b COPY




SHARON KELLER                                                                                            ABEL ACOSTA
 PRESIDING JUDGE                 Court of Criminal Appeals                                                   CLERK
                                                                                                          (512)463-1551
                                       P.O. BOX 12308, CAPITOL STATION
LAWRENCE MEYERS
TOM PRICE                                      AUSTIN, TEXAS 78711                        ,». /^        S1AN SCHILHAB
PAUL WOMACK                                                                                             GENERAL COUNSEL

CHERYL JOHNSON                                                                      12th Court of Ap"     (512,463-|60C
MIKE KEASLER
BARBARA P. HERVEY
CATHY COCHRAN
ELSA ALCALA
JUDGES




                                                 October 15,2014                           TYLER "S E
                                                                             CATHY S. LUSK, CLER
  Gena Bunn                                                   John Lathan Youngblood
   HOW. Methvin                                               130 E. Corsicana St.
  Longview, TX 75601                                          Suite 300
  * DELIVERED VIA E-MAIL *                                    Athens, TX 75751
                                                              * DELIVERED VIA E-MAIL *
  District Attorney Henderson County
  R. Scott McKee                                              Stacey Goldstein
   109 W. Corsicanast.                                        State Prosecuting Attorney
  Athens, TX 75751                                            P.O. Box 13046
  * DELIVERED VIA E-MAIL *                                    Austin, TX 78711
                                                              * DELIVERED VIA E-MAIL *
  David A. Schulman
  Attorney at Law                                             District Clerk Henderson County
  P.O. Box 783                                                Becky Hanks
  Austin, TX 78767                                            100 East Tyler, Suite 203
  * DELIVERED VIA E-MAIL *                                    Athens, TX 75751
                                                              * DELIVERED VIA E-MAIL *
  12th Court Of Appeals Clerk
  Cathy Lusk                                                  173rd District Court Presiding Judge
   1517 W. Front, Room 354                                    100 E.Tyler
  Tyler, TX 75701                                             Room 201
  * DELIVERED VIA E-MAIL *                                    Athens, TX 75751

  Angela Moore                                                BOBBY D. MIMS
  310 S. St. Mary's Street                                    ATTORNEY AT LAW
  Suite 1830                                                  P.O. BOX 1107
  San Antonio, TX 78205                                       Tyler, TX 75710
  * DELIVERED VIA E-MAIL *                                    * DELIVERED VIA E-MAIL *


  Re: STATE OF TEXAS
  CCA No. PD-1592-13                                                                   COANo. 12-12-00092-CR
  Trial Court Case No. A-18,245

            The court has issued an opinion on the above referenced cause number.

                       Supreme Court Building, 201 West 14th Street, Room 106, Austin, Texas 78701
                                          Website www.cca.courts.state.tx.us
                     KILL-CUPY




Sincerely,




Abel Acosta, Clerk
            IN THE COURT OF CRIMINAL APPEALS
                                      OF TEXAS

                                      NO. PD-1592-13
                                                             |   3 }N COURT OF APPl
                                                                   ":ourt rf Apple's Uirtrict

                                 THE STATE OF TEXAS


                                              v.

                                                CATHY S. LUS                        I
                         TERRY SHANNON BAKER, Appellee


            ON STATE'S PETITION FOR DISCRETIONARY REVIEW
                   FROM THE TWELFTH COURT OF APPEALS
                                 HENDERSON COUNTY


       Per Curiam. Keller, P.J., dissents.

                                       OPINION


       We granted the State Prosecuting Attorney's petition for discretionary review to

consider the court of appeals' decision affirming the trial court's granting of Baker's motion

to suppress.1 Having examined the record and briefs, we conclude that our decision to grant

review was improvident. We therefore dismiss the State's petition for discretionary review




       1 See State v. Baker, No. 12-12-00092-CR, 2013 WL 5657649 (Tex. App.—Tyler
Oct. 16, 2013) (not designated for publication).
                                   BAKER—2


as improvidently granted.



DATE DELIVERED: October 15, 2014


DO NOT PUBLISH